ORDER
PER CURIAM.
Ted C. Lewis appeals from the trial court’s judgment and decree of dissolution of marriage dissolving his marriage to Ann W. Lewis.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).